                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOSHUA URIOSTE,

               Plaintiff,

       vs.                                                  No. 1:16-CV-00755-JCH-KRS

CORIZON AND CENTURION
HEALTH CARE PROVIDERS, et al.,

               Defendants.

                                            ORDER

       THIS MATTER is before the Court upon the status conference held in this action on June

29, 2021. Pursuant to the Court’s directives in that status conference, IT IS HEREBY

ORDERED that on or before August 2, 2021, defense counsel shall file a report including the

following information:

       1)      the identity of and last known address for Defendant FNU Cordova in light of

information previously provided by Plaintiff (see, e.g., Doc. 69), and any other information in

Defendants’ possession that may assist with locating Cordova for the purpose of effecting

service;

       2)      the last known address for Defendant Gary Maciel, and any other information in

Defendants’ possession that may assist with locating Maciel for the purpose of effecting service;

       3)      any information in Defendants’ possession regarding any past or present

employment or contracting relationship concerning Defendant Ben Martinez (see, e.g., Doc. 67),

and any other information in Defendants’ possession that may assist with locating Ben Martinez

for the purpose of effecting service; and
       4)      any information in Defendants’ possession regarding any past or present

employment or contracting relationship concerning Defendant Jose Martinez (see, e.g., Doc. 67),

and any other information in Defendants’ possession that may assist with locating Jose Martinez

for the purpose of effecting service.

       IT IS FURTHER ORDERED THAT, if defense counsel will be representing any of the

aforementioned Defendants in this action, counsel may elect to identify that Defendant and state

in the report that counsel will accept service on his behalf in lieu of providing the required

information concerning that Defendant.

       IT IS FURTHER ORDERED THAT, in the event that counsel is unable to ascertain any

of the information described above, the report shall describe counsel’s efforts to obtain said

information.




                                              _____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
